DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In the instant case, copies of the non-patent literature cited on IDS have not been provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Xia et al (US 2017/0054090).

Regarding claim 1, Xia et al discloses Xia et al discloses a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given as (Claims 1 and 12):


    PNG
    media_image1.png
    389
    163
    media_image1.png
    Greyscale
,
where Y is S, Se, or SiRR’ (claim 1). The groups R, R’, RA, RB, and RC are hydrogen, deuterium, alkyl etc. (claim 1). Thus, the reference discloses recited ligand LA, i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4 are C; ring B is a 5-membered heterocyclic ring; Z5-Z7 are C; RA, RB, and RC are hydrogen, alkyl, etc. 

Regarding claim 2, Xia et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that Z1-Z7 are C.

Regarding claim 3, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that substituents RB, corresponding to the recited group RC, fuse into a ring (claim 1).

Regarding claim 7, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is Ir, Rh, OS, Pt, etc. (claim 2).

Regarding claim 8, Xia et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the ligand LA as:

    PNG
    media_image3.png
    221
    115
    media_image3.png
    Greyscale
,
where R1-R6 are H and G is the linking group.

Regarding claim 10, Xia et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses M(LA)x(LB)y(LC)z. The integer x is [1-3], y is [0-2] and z is [0-2], where x+y+z is the oxidation state of the metal (claim 1).

A)2(LC) and Ir(LA)(LB)2 (claim 4).

Regarding claim 12, Xia et al teaches all the claim limitations as set forth above. It is noted that ligand LC is not required by the present claims and the reference discloses ligand LB identical to that recited in instant claim 12. 

In light of the above, it is clear that Xia et al anticipates the presently recited claims.

Claim 20 is rejected under 35 U.S.C. 102(a1) as being anticipated by Xia et al (US 2017/0054090) as evidenced by Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary).

The discussion with respect to Xia et al as set forth in Paragraph 4 above is incorporated here by reference.

Regarding claim 20, Xia et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Xia et al is a monomer capable of being converted to a polymer.

In light of the above, it is clear that Xia et al as evidenced by Lewis anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2017/0054090).

Regarding claim 1, Xia et al discloses a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given as ([0017]-[0018]):

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to ligand LA given by recited Formula 1. In the ligand of the reference, Y1 to Y5 are carbon or nitrogen ([0025]); Y is SiRR’, where R and R’ are H or methyl ([0026], [0088], and Page 29); and RA and RB are H ([0029]). Thus, when Y1 is N, the reference discloses recited ligand LA, i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring, i.e. silolane; Z5-Z7 are C; RB given by R  and R’ are methyl, and RC is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Xia et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups RA and RC are H and RB is methyl.

1-Z7 are C.

Regarding claim 4, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that substituents RB, corresponding to the recited group RC, fuse into a ring ([0030]).

Regarding claim 6, Xia et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ring B comprises one (1) Si atom.

Regarding claim 7, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is Ir ([0078]).

Regarding claim 8, Xia et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the ligand LA as:

    PNG
    media_image3.png
    221
    115
    media_image3.png
    Greyscale
,
where R1-R6 are H and G is the linking group SiRR’.

A as:

    PNG
    media_image3.png
    221
    115
    media_image3.png
    Greyscale
,
where R1-R6 are H and G is the linking group SiRR’, where R and R’ are methyl. Thus, the reference discloses ligand LA61, and G is given by RC26, where RC26 is Si(CH3)(CH3).

Regarding claim 10, Xia et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses M(LA)x(LB)y(LC)z. The integer x is [1-3], y is [0-2] and z is [0-2], where x+y+z is the oxidation state of the metal.

Regarding claim 11, Xia et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses M(LA)x(LB)y(LC)z. The integer x is [1-3], y is [0-2] and z is [0-2]; M is Ir ([0078]). Thus, the reference discloses the compound Ir(LA)3.

Regarding claim 12, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses recited ligand LC is given as ([0066]):

    PNG
    media_image5.png
    135
    140
    media_image5.png
    Greyscale

where RX, RY, and RZ are H. This ligand Corresponds to the recited ligand:

    PNG
    media_image6.png
    112
    111
    media_image6.png
    Greyscale
,
where Ra, Rb, and Rc are H. Ligand LB in the reference is ([0093] – LB1):

    PNG
    media_image7.png
    170
    119
    media_image7.png
    Greyscale
,
corresponding to the recited ligand:

    PNG
    media_image8.png
    209
    97
    media_image8.png
    Greyscale
,
where Y1-Y8 are C and Ra and Rb are H.

Regarding claim 13, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses recited ligand LC is given as ([0094] – LC1):

    PNG
    media_image9.png
    144
    133
    media_image9.png
    Greyscale
,
corresponding to ligand LC1, i.e.

    PNG
    media_image10.png
    117
    93
    media_image10.png
    Greyscale
,
where R1 and R2 are RD1, i.e. CH3 and R3 is H.

Regarding claim 19, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a formulation comprising the disclosed compound ([0032]).

Regarding claim 14, Xia et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and anode (Abstract, and [0035]). The organic layer comprises a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given as ([0017]-[0018] and [0097]-[0099]):

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to LA given by recited Formula 1. In the ligand of the reference, Y1 to Y5 are carbon or nitrogen ([0025]); Y is SiRR’, where R and R’ are H or methyl ([0026], [0088], and Page 29); and RA and RB are H ([0029]). Thus, when Y1 is N, the reference discloses recited ligand LA, i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring, i.e. silolane; Z5-Z7 are C; RB given by R  and R’ are methyl, and RC is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 

Regarding claim 15, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is an emissive layer and the compound is an emissive dopant ([0098]).

Regarding claim 16, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer comprises a host ([010]), i.e. 

    PNG
    media_image11.png
    162
    297
    media_image11.png
    Greyscale
.
Thus, the host compound of the reference comprises a dibenzofuran chemical group.

Regarding claim 17, Xia et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer comprises a host ([010]), i.e. 

    PNG
    media_image11.png
    162
    297
    media_image11.png
    Greyscale
,
Identical to that recited in the present claims.

Regarding claim 18, Xia et al discloses a consumer product comprising an organic light emitting device ([0031]). The device comprises an anode, a cathode, and an organic layer disposed between the anode and anode (Abstract, and [0035]). The organic layer comprises a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given as ([0017]-[0018] and [0097]-[0099]):

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to LA given by recited Formula 1. In the ligand of the reference, Y1 to Y5 are carbon or nitrogen ([0025]); Y is SiRR’, where R and R’ are H or methyl ([0026], [0088], and Page 29); and RA and RB are H ([0029]). Thus, when Y1 is N, the reference discloses recited ligand LA, i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring, i.e. silolane; Z5-Z7 are C; RB given by R  and R’ are methyl, and RC is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2017/0054090) as applied to claims1-4, and 6-19 above, and in view of Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary).



Regarding claim 20, Xia et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Xia et al is a monomer capable of being converted to a polymer.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koenen et al (US 2017/0141329).

Regarding claim 1, Koenen et al discloses the following compound ([0027] – Formula 9):

    PNG
    media_image12.png
    301
    346
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    122
    147
    media_image13.png
    Greyscale
,
where Y is CR2 or N with the proviso that at least one (1 and at most three (3) groups Y are N; R2 is H ([0007] and [0014]). The integer p is [0-1] ([0019]). Thus, when p is zero (0), the ring HetAr is a pyridine, pyrimidine or triazine ring.  
In formula (9) X is CR1 or N ([0009]); Z is CR1 or N ([0012]). The group R1 can be H and two (2) adjacent groups R1 may fuse together to form an aromatic ring system containing 6 to 60 carbon atoms ([0014] and [0022]). Thus, two (2) adjacent groups R1 in the compound can fuse to form a benzene ring. 
As depicted above, when one X is N and the remaining X are CR1 and Z are CR1, the reference discloses a compound encompassed by recited Formula (1): where two (2) groups R1 form a benzene ring as indicated above where the recited group RA is H and Z1-Z4 are C; the remaining group R1 are H. In Formula (1) of the claims ring B is a 6-memebered carbocyclic ring, i.e. benzene, where the group RB is H; Z5-Z7 are C and the group RC is a heteroaryl such as pyridine, pyrimidine or triazine.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 
 
Regarding claim 2, Koenen et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RA and RB are H and the recited group RC is a heteroaryl, i.e. pyridine, pyrimidine or triazine.

Regarding claim 3, Koenen et al teaches all the claim limitations as set forth above. As discussed above, the recited groups Z1-Z7 are C.

Regarding claim 5, Koenen et al teaches all the claim limitations as set forth above. As discussed above recited ring B is benzene, i.e. the ring only comprises C atoms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 1-4, 7-8, 10-12, and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-7, 10-14, and 16 of U.S. Patent No. 10,522,769 (U.S. ‘769). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of U.S. ‘769 recites a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given:

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to ligand LA given by recited Formula 1 in instant claim 1. In the ligand of the U.S. ‘769, Y1 to Y5 are carbon or nitrogen; Y is S or Se; and RA and RB are H. Thus, when Y1 is N, U.S. ‘769 recites a ligand encompassed by ligand LA of instant claim 1, i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring; Z5-Z7 are C; RB given by R and R’ are methyl, and RC is H. 
Furthermore, it is noted that:
Claim 1of U.S. ‘769 recites subject matter encompassed by instant claim 2.
Claim 1 of U.S. ‘769 recites subject matter encompassed by instant claim 3.
Claim 1 of U.S. ‘769 recites that RB, corresponding to RC of the instant claims into a ring. Thus, claim 1 of U.S. ‘769 encompassed subject matter recited instant claim 4.
Claim 2 of U.S. ‘769 recites subject matter encompassed by instant claim 7.
Claim 6 of U.S. ‘769 recites subject matter encompassed by instant claim 8.
Claim 3 of U.S. ‘769 recites subject matter encompassed by instant claim 10.
Claim 3 of U.S. ‘769 recites subject matter encompassed by instant claim 11.
Claim 7 of U.S. ‘769 recites subject matter encompassed by instant claim 12.

Claim 10 of U.S. ‘769 recites an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and cathode. The organic layer comprises a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given:

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to ligand LA given by recited Formula 1 in instant claim 14. In the ligand of the U.S. ‘769, Y1 to Y5 are carbon or nitrogen; Y is S or Se; and RA and RB are H. Thus, when Y1 is N, U.S. ‘769 recites a ligand encompassed by ligand LA of instant claim 14 i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring; Z5-Z7 are C; RB given by R and R’ are methyl, and RC is H. 
Furthermore, it is noted that:
	Claim 12 of U.S. ‘769 recites subject matter recited instant claim 15.
	Claim 13 of U.S. ‘769 recites subject matter recited instant claim 16.
	Claim 14 of U.S. ‘769 recites subject matter recited instant claim 17.

Claim 11 of U.S. ‘769 recites a consumer product comprising an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and cathode. The organic layer comprises a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given:

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to ligand LA given by recited Formula 1 in instant claim 18. In the ligand of the U.S. ‘769, Y1 to Y5 are carbon or nitrogen; Y is S or Se; and RA and RB are H. Thus, when Y1 is N, U.S. ‘769 recites a ligand encompassed by ligand LA of instant claim 18 i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring; Z5-Z7 are C; RB given by R and R’ are methyl, and RC is H. 

Claim 16 of U.S. ‘769 recites a formulation comprising a compound of formula M(LA)x(LB)y(LC)z, where ligand LA is given:

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

corresponding to ligand LA given by recited Formula 1 in instant claim 1. In the ligand of the U.S. ‘769, Y1 to Y5 are carbon or nitrogen; Y is S or Se; and RA and RB are H. Thus, when Y1 is N, U.S. ‘769 recites a ligand encompassed by ligand LA of instant claim 19 i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring; Z5-Z7 are C; RB given by R and R’ are methyl, and RC is H. 

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,522,769 (U.S. ‘769) in view of Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary)	

Claim 1 of U.S. ‘769 recites a compound with the formula M(LA)x(LB)y(LC)z, where ligand LA is given:

    PNG
    media_image4.png
    359
    212
    media_image4.png
    Greyscale

A given by recited Formula 1 in instant claim 1. In the ligand of the U.S. ‘769, Y1 to Y5 are carbon or nitrogen; Y is S or Se; and RA and RB are H. Thus, when Y1 is N, U.S. ‘769 recites a ligand encompassed by ligand LA of instant claim 1, i.e.

    PNG
    media_image2.png
    238
    183
    media_image2.png
    Greyscale
,
where Z1-Z4, given by Y2-Y5 are C or N; ring B is a 5-membered heterocyclic ring; Z5-Z7 are C; RB given by R  and R’ are methyl, and RC is H. 
Claim 1 of U.S. ‘769 does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by U.S. ‘769 is a monomer capable of being converted to a polymer.

Claims 1-4, 7-8, 10-12, and 14-20 are directed to an invention not patentably distinct from claims 1-3, 6-7, 10-14, and 16 of commonly assigned U.S. Patent No. 10,522,769.  Specifically, see the discussion set forth in Paragraphs 13 and 14 above.
patent, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767